                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                              BUTTE DIVISION


HOLLI TELFORD,                                   Case No. CV-19-002-BU-BMM-KLD

                     Plaintiff,                    JUDGMENT IN A CIVIL CASE

  vs.

MONTANA LAND EXCHANGE, M.
STOSICH, DOES REALTORS OF
MONTANA LAND EXCHANGE,
STAR VALLEY RANCH TOWN,
DOES EMPLOYEES OF TOWN, US
BANK,

                     Defendants.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED Pursuant to Order (Doc. 20), this
 matter is DISMISSED without leave to amend.

        Dated this 25th day of September 2019.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ Heidi Gauthier
                                  Heidi Gauthier, Deputy Clerk
